TEMPLETON INSTITUTIONAL FUNDS Broward Financial Centre 500 East Broward Boulevard/Suite 2100 Fort Lauderdale, FL 33394-3091 Facsimile 954.847.2288 Telephone 954.527.7500 May 3, 2011 Filed Via EDGAR (CIK #0000865722) Securities and Exchange Commission treet, N.E Washington, D.C. 20549 RE: Templeton Institutional Funds (Registrant) File Nos. 033-35779 and 811-06135 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this is to certify that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) do not differ from those contained in Post-Effective Amendment No. 30 to the Registration Statement on Form N-1A, which was filed electronically with the Securities and Exchange Commission on April 28, 2011. Very truly yours, Templeton Institutional Funds /s/DAVID P. GOSS David P. Goss Vice President
